Citation Nr: 0528394	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  04-30 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
educational assistance benefits in the amount of $32,608.73 
awarded pursuant to Chapter 30, Title 38, United States Code, 
for enrollment in an education institution from November 2, 
1998 through March 8, 2002.  


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran's dates of military service are not verified in 
the record.  This case comes to the Board of Veterans' 
Appeals (Board) on appeal from a May 2004 decision of the 
RO's Committee on Waivers and Compromises, which denied the 
veteran's request for a waiver of recovery of an overpayment 
of Chapter 30 educational assistance benefits in the amount 
of $32,608.73, for enrollment in an educational institution 
from November 2, 1998 through March 8, 2002.

The appeal is REMANDED to the RO via the Appeals Management 
Center AMC in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

A preliminary review of the record shows that a VA compliance 
survey and investigation was launched to review the 
educational benefits associated with veteran students at the 
Ramon Magsaysay Technological University (formerly known as 
Western Luzon Agricultural College).  Documentation shows 
that a routine educational compliance survey was conducted in 
October 2002 by the Manila RO, and based on the results of 
that initial survey, a 100 percent compliance audit was 
initiated in February 2003 involving a team of 11 Manila RO 
employees.  The full compliance survey encompassed the period 
from January 1996 to March 2003 and involved the review of 60 
veterans, to include those students in receipt of or having 
received Chapter 30 educational assistance benefits.  

The VA compliance survey and investigation uncovered serious 
discrepancies involving veteran students.  In part, it showed 
the existence of a scheme whereby veteran students were 
listed as enrolled at the university as full time students 
solely to collect the VA benefits, but they never really 
attended classes.  Rather, the veteran students would meet 
once a week at a location on campus, where they would 
circulate attendance sheets for the various classes they were 
enrolled in and sign them.  A leader, previously elected, 
would take the attendance sheets to the relevant professors, 
who would give the leaders mid-term and final examinations to 
take back to the veteran students to complete.  The 
university reportedly benefited from the veterans because 
they paid for various expenses, usually through money 
collected by a veteran student treasurer, previously elected.  
All classes required completion of extensive agricultural lab 
projects, and the veteran students reportedly paid for all 
the material costs associated with the projects, as well as 
for expenses that the school was unable to afford (such as 
new curtains, water dispensers, sports equipment, 
renovations, etc.).  It was also found that the veteran 
students provided cash payments directly to professors and 
school administration officials.  As a result of the 
investigation, the Manila RO revoked the certification of the 
university to be a VA-approved school.

The veteran's name is listed in the survey report as one of 
the 60 veteran students whose school records were 
investigated.  It is alleged that the veteran, while enrolled 
as a student, did not physically attend classes during the 
period for which he received VA educational assistance.  On 
that basis, the RO terminated his Chapter 30 VA educational 
assistance award effective November 2, 1998, which resulted 
in an overpayment in his account in the amount of $32,608.73.  
This appeal arises from a May 2004 decision of the RO's 
Committee on Waivers and Compromises, which denied the 
veteran's request for a waiver of recovery of the overpayment 
on the basis that waiver was precluded because he had 
exercised bad faith, as allegedly demonstrated by the 
compliance survey.  

The veteran contends that he met all the requirements set by 
the university and did not act in bad faith.  To prove his 
attendance, he submitted copies of various school records 
such as enrollment certificates and tuition receipts.  

In view of the foregoing, it is the judgment of the Board 
that prior to adjudicating this case additional evidence is 
needed, namely documentation showing that the veteran himself 
did not physically attend his classes during the period of 
November 2, 1998 through March 8, 2002, as is purported by 
the VA compliance survey and investigation.  In that regard, 
it is noted that the survey and investigation was not 
initiated until several months after the veteran left the 
university, and there is no evidence that the veteran was 
interviewed or gave a deposition or sworn statement as part 
of the investigation.  Moreover, the investigation uncovered 
a "scheme" or "arrangement" that the investigators claim 
had involved all veteran students (i.e., those received VA 
educational assistance benefits) for the period investigated.  
The veteran was implicated as being one of the veterans who 
was part of the scheme; however, there appears to be no 
concrete evidence that specifically connects the veteran to 
the scheme.  

Thus, the RO should seek to obtain objective evidence to 
demonstrate that the veteran himself did not physically 
attend his university classes, whether individually or as 
part of the scheme.  Otherwise, the RO should obtain any 
documentation to show that the veteran's program of education 
at the university was itself, in some way, fraudulent or 
illegitimate educational program.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should seek to obtain from the 
Manila RO, VA Office of Inspector 
General, or other appropriate office 
objective evidence to demonstrate that 
the veteran himself did not physically 
attend his classes at Ramon Magsaysay 
Technological University (formerly known 
as Western Luzon Agricultural College), 
either on his own or as part of the 
scheme of other veterans who allegedly 
did not attend classes.  Alternatively, 
the RO should seek to obtain any 
documentation to show that the veteran's 
program of education at the 
university/college was itself, in some 
way, fraudulent or an illegitimate 
educational program for VA purposes.  All 
documentation should be associated with 
the claims file. 

2.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claim.  If the benefits sought are not 
granted to the veteran's satisfaction, he 
should be furnished a supplemental 
statement of the case and the appropriate 
period of time to respond.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

 
 
 
 


